IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,108



                               EX PARTE J.W. TATE, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 02-CR-1088-C IN THE 94 TH DISTRICT COURT
                          FROM NUECES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to seventy-five years’ imprisonment. Applicant’s appeal was

dismissed for want of jurisdiction. Tate v. State, No. 13-05-630-CR (Tex. App.–Corpus Christi,

delivered February 9, 2006).

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a notice of appeal.
                                                                                                      2

          The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 02-CR-1088-C from the Thirteenth Judicial District Court of

Nueces County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: MARCH 11, 2009
Do Not Publish